Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21;-Page—+-et+4

 

US. DISTRICT COURT - N.D. OF N.Y.
FILED

FEB - 3 2021

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

 

 

AT __ O'CLOCK

John M. Domurad. Clerk - Utica

 

 

 

 

JOHN W. STOKES, III,

Plaintiff,
Civil Action No. 1:18-CV-1445 (DNH/DJS)
V.

UNITED STATES OF AMERICA,

 

Defendant.

 

STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF
FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. § 2677

It is hereby stipulated by and between the undersigned Plaintiff (meaning any person, other
than the Defendant, the parties’ attorneys, and the settlement broker, signing this agreement
waiving and releasing claims, whether or not a party to this civil action), and the Defendant, United
States of America, including its agents, servants, and employees (hereinafter “United States”),
collectively, “the parties,” by and through their respective attorneys, as follows:

lL. The parties to this Stipulation for Compromise Settlement and Release (hereinafter
“Stipulation”) do hereby agree to settle and compromise each and every claim of any kind, whether
known or unknown, including claims for wrongful death, arising directly or indirectly from the
acts or omissions that gave rise to the above-captioned action under the terms and conditions set
forth in this Stipulation.

Bi This Stipulation is not, is in no way intended to be, and should not be construed as,
Stokes v. United States
1:18-cv-1445 (DNH/DJS)

NDNY

August 19, 2020
Page | of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 2 of 17

an admission of liability or fault on the part of the United States, its agents, servants, or employees,
and it is specifically denied that they are liable to Plaintiff. This settlement is entered into by all
parties for the purpose of compromising disputed claims under the Federal Tort Claims Act and
avoiding the expenses and risks of further litigation.

3. In consideration for the Plaintiff's agreement to accept the terms and conditions of
this settlement, the United States agrees to pay the cash sums set forth below in Paragraph 3.a. and
to purchase the revisionary annuity contract described below in Paragraph 3.b.

a. Within five business days after counsel for the United States receives (1)
this Stipulation signed by all parties to said document; (2) the Social Security numbers or tax
identification numbers of Plaintiff and Plaintiff's attorneys; (3) a copy of the birth certificate and
social security card (or alternative form of identification acceptable to the United States) of John
W. Stokes, III; and (4) an authorization by the Attorney General or his designee to conclude
negotiations and to consummate the settlement, counsel for the United States will submit the
following requests to the United States Postal Service, for the sum of FOUR MILLION DOLLARS
($4,000,000.00) (hereinafter “Settlement Amount”) to be paid as follows:

(1) Acheck in the amount of TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000.00) (hereinafter “Upfront Cash”) made payable to Powers & Santola, LLP
and John W. Stokes, II, and delivered to the United States Attorney’s Office for the Northern
District of New York to hold until Plaintiff has obtained an Order from the United States District
Court for the Northern District of New York dismissing this action in its entirety with prejudice,

with each party to bear its own costs, expenses, and fees, and expressly not retaining jurisdiction

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 2 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 3 of 17

over the above-captioned action, this settlement, or the United States. Upon entry of said Order,
the United States will tender said check to counsel for Plaintiff.

With respect to the payment of the Upfront Cash, Plaintiff stipulates and agrees that the
United States will not sign an annuity application form, a uniform qualified settlement form, or
any equivalent such forms, and that the United States will not pay the Upfront Cash into a qualified
settlement fund or an equivalent fund or account, settlement preservation trust, or special or
supplemental needs trust, Plaintiff further stipulates and agrees that the Plaintiff, the Plaintiffs
attorney(s), any Guardian Ad Litem, and the Plaintiffs representatives (including any structured
settlement annuity broker, regardless of whether said broker was retained by them or by someone
else, either before, during, or after the settlement) will not attempt to structure the Upfront Cash in
any way, form, or manner, including by placing any of the Upfront Cash into any qualified
settlement fund or its equivalent. However, nothing in this Paragraph 3.a.(1) precludes Plaintiff
from purchasing non-qualified annuities after Plaintiff has cashed the Upfront Cash settlement.
check, but Plaintiff agrees not to represent to any person, entity, or agency that Plaintiff is
purchasing qualified structured settlement annuities and Plaintiff agrees not attempt to purchase
such structured settlement annuities.

Plaintiff agrees to endorse the Upfront Cash check over to Plaintiffs attorney to be
deposited in the attorney’s client trust account to facilitate the disbursement of the Upfront Cash.
Plaintiff stipulates and agrees that the attorney shall escrow the aggregate face value of any and all
currently known liens and currently known claims for payment or reimbursement, including any

such liens or claims by Medicaid or Medicare, arising out of the subject matter that gave rise to

Stokes v. United States
1:18-ev-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 3 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 4 of 17

the above-referenced civil action, whether disputed as legally valid or not, and shall not distribute
to Plaintiff any portion of the escrowed amount unless and until said liens and claims have been
paid or resolved.

(2) | Acheck in the amount of ONE MILLION FIVE HUNDRED THOUSAND
DOLLARS ($1,500,000.00) (hereinafter “Annuity Premium Amount”) to JMW Settlements Inc.
(“JMW”) Client Funds Account for the purchase of the annuity contract(s) described below in
Paragraph 3.b.

(3) The parties agree that any attorneys’ fees owed by Plaintiff relating to this
Federal Tort Claims Act matter shall not exceed twenty-five percent (25%) of the Settlement
Amount. 28 U.S.C. § 2678. The parties further agree that any such attorneys’ fees, along with
Plaintiff's costs and expenses incurred in bringing the above-referenced action, and their costs,
expenses, and fees (including all fees if any legal Guardian Ad Litem) associated with obtaining
court approval of this settlement on behalf of any minor, incompetent adult, or estate required to
sign this Stipulation, shall be paid out of the Upfront Cash paid pursuant to paragraph 3.a.(1) above,
and not in addition thereto. The parties agree that any fees, including fees of any legal Guardian
Ad Litem, incurred in providing legal services in this matter and in any court proceedings
reviewing the settlement for approval purposes shall be considered attorneys’ fees and not costs,
and shall be subject to the provisions of 28 U.S.C. § 2678.

b. Based on the following terms and conditions, the United States will

purchase the following annuity contract(s):

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 4 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 5 of 17

(1) The United States will purchase Installment Refund annuity
contract(s), from an annuity company or companies rated at least A by A.M. Best rating service,
to pay to John W. Stokes, III the sum of $6,080.00 per month, beginning one month from date of
purchase and continuing for the life of John W. Stokes, III and the installment refund period. In
the event the cost of the annuity contract(s) has either increased or decreased by the date of
purchase, the annuity payments described above shall be adjusted upward or downward to ensure
that the total cost of the annuity contract(s) is equal to the Annuity Premium Amount and not
more or less than that amount. The monthly annuity payments are based upon the date of birth
for John W. Stokes, II] of November 9, 1962 that was provided by Plaintiffs. If the date of birth
is otherwise, the annuity payments described above will be adjusted accordingly. Upon the death
of John W. Stokes, III, any payments remaining during the installment refund period shall be
made payable to the United States Postal Service Re John W. Stokes, ITI and mailed to the
following address: Chief Counsel, Torts, United States Postal Service, National Tort Center,
1720 Market St., Room 2400, St. Louis, MO 63155-9948 or, upon written notice, and subsequent
change of address.

(2) The annuity contract(s) being purchased pursuant to this Paragraph
3.b. will be owned solely and exclusively by the United States Postal Service and will be purchased
through JMW as specified above in Paragraph 3.a. The parties stipulate and agree that the United
States Postal Service’s only obligation with respect to any annuity contract purchased pursuant to
this Stipulation, and any annuity payments therefrom, is to purchase said contract, and they further
agree that the United States Postal Service does not guarantee or insure any of the annuity

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 5 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 6 of 17

payments. The parties further stipulate and agree that the United States is released from any and
all obligations with respect to an annuity contract and annuity payments upon the purchase of said
contract.

(3) The parties stipulate and agree that any annuity company that issues
an annuity contract shall, at all times, have the sole obligation for making all annuity payments.
The obligation of an annuity company to make each annuity payment shall be discharged upon the
mailing of a valid check in the amount of such payment to the address designated by the party to
whom the payment is required to be made under this Stipulation. Payments lost or delayed through
no fault of the annuity company shall be promptly replaced by the annuity company, but the
annuity company is not liable for interest during the interim.

(4) The parties stipulate and agree that the annuity payments cannot be
assigned, accelerated, deferred, increased, or decreased by the parties and that no part of any
annuity payments called for herein, nor any assets of the United States or the annuity company,
are subject to execution or any legal process for any obligation in any manner. Plaintiff and
Plaintiff's guardians, guardian ad litem (if any), heirs, executors, administrators, and assigns do
hereby agree that they have no power or right to sell, assign, mortgage, encumber, or anticipate
said annuity payments, or any part thereof, by assignment or otherwise, and that any attempt to
sell, assign, mortgage, encumber, or anticipate said annuity payments, or any part thereof, by
assignment or otherwise, shall constitute a breach of contract.

(5) Plaintiff and Plaintiff's guardians, guardian ad litem (if any), heirs,
executors, administrators, and assigns do hereby agree to maintain with the annuity company and

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 6 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 7 of 17

the United States Postal Service a current mailing address for John W. Stokes, III and to notify the
annuity company and the United States Postal Service of the death of John W. Stokes, III within
ten (10) days of death. Plaintiff and Plaintiff's guardians, guardian ad litem (if any), heirs,
executors, administrators, and assigns do hereby further agree to provide to the annuity company
and the United States Postal Service a certified death certificate within sixty (60) days of the death
of John W. Stokes, III.

(6) Plaintiff and Plaintiff's guardians, guardian ad litem (if any), heirs,
executors, administrators, and assigns do hereby agree to provide to the annuity company and the
United States Postal Service proof of status as to life, death, legal capacity, and legal authority in
the form and at the frequency determined by the annuity company, the United States Postal
Service, or both. Plaintiff and Plaintiff's guardians, guardian ad litem (if any), heirs, executors,
administrators, and assigns do hereby agree the annuity company may delay or otherwise withhold
any payment, without interest, until the annuity company has received such proof or proofs of
status. With respect to proof of status of life, Plaintiff and Plaintiff’s guardians, guardian ad litem
(if any), heirs, executors, administrators, and assigns do hereby agree to provide such proof
annually on or before the anniversary of the date the annuity contract is issued by the annuity
company (“Anniversary Date”), or at any other time upon request of the annuity company, the
United States Postal Service, or both. In the event the annual proof of living status is not provided
to the annuity company and the United States Postal Service within sixty (60) days of the
Anniversary Date or within sixty (60) days of the date of any request by the annuity company or
the United States Postal Service, Plaintiff and Plaintiff's guardians, guardian ad litem (if any),

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 7 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 8 of 17

heirs, executors, administrators, and assigns do hereby agree that the annuity company may cease
making payments until such time as proof of living status is provided.

(7) Plaintiff and Plaintiffs guardians, guardian ad litem (if any), heirs,
executors, administrators, and assigns do hereby agree that the annuity company has the right to
recoup erroneously paid annuity payments.

4, Plaintiff and Plaintiff's guardians, guardian ad litem (if any), heirs, executors,
administrators, and assigns hereby accept the terms and conditions of this Stipulation, including
the sums set forth above in Paragraph 3.a and the purchase of the annuity contract set forth above
in Paragraph 3.b, in full settlement, satisfaction, and release of any and all claims, demands, rights,
and causes of action of any kind, whether known or unknown, including any future claims for
survival or wrongful death, and any claims for fees, interest, costs, and expenses, arising from, and
by reason of, any and all known and unknown, foreseen and unforeseen, bodily and personal
injuries, including the death of John W. Stokes, IIJ, or damage to property, and the consequences
thereof, which Plaintiff or his heirs, executors, administrators, or assigns may have or hereafter
acquire against the United States Postal Service on account of the subject matter of that gave rise
to the above-captioned action.

Plaintiff, on behalf of himself, his respective heirs, executors, administrators, assigns,
predecessors and successors in interest, do hereby, for good and valuable consideration, the receipt
of which is hereby acknowledged, release and forever discharge the United States, and its
respective officials, agencies, representatives, officers, employees, agents, assigns and attorneys,
from any and all claims, demands, rights, causes of actions, liens, and all other liabilities

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY

August 19, 2020

Page 8 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 9 of 17

whatsoever, whether known or unknown, suspected or unsuspected, that Plaintiff has had, now
have or hereafter may have with respect to the same subject matter that gave rise to the above-
captioned action, as well as claims relating to or arising out of the subject matter that gave rise to
the above-captioned action that could have been but were not alleged in this action.

Plaintiff and Plaintiff's guardians, heirs, executors, administrators, and assigns further
agree to reimburse, indemnify, and hold harmless the United States Postal Service from and against
any and all claims, causes of action, liens, rights, or subrogated or contribution interests (whether
such claims, causes of action, liens, rights, subrogated interests, or contribution interests sound in
tort, contract, or statute) incident to, or resulting or arising from, the acts or omissions that gave
rise to the above-captioned action, including claims or causes of action for wrongful death.

The Plaintiff and Plaintiff's guardians, heirs, executors, administrators, and assigns further
stipulate and agree that they are legally responsible for any and all past, present, and future liens
and past, present, and future claims for payment or reimbursement, including any past, present,
and future liens or claims for payment or reimbursement by any individual or entity, including an
insurance company, Medicaid (including the State of New York), and Medicare, arising from the
injuries that are the subject matter of this action. Plaintiff stipulates and agrees that they will satisfy
or resolve any and all such past, present, and future liens or claims for payment or reimbursement
asserted by any such individual or entity. Plaintiff agrees that, no later than thirty (30) days from
the date any past, present, or future lien or claim for payment or reimbursement is paid or resolved
by Plaintiff, he will provide to the United States evidence that said lien or claim has been satisfied

or resolved and that said lienholder has waived and released such lien or claim. The evidence

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 9 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 10 of 17

required by the terms of this Paragraph may be satisfied by a letter from Plaintiffs attorney
representing to counsel for the United States that such lien or claim has been satisfied or resolved
and that the lienholder has waived and released such lien and claim.

5. This compromise settlement is specifically subject to each of the following
conditions:

a. The Attorney General or the Attorney General’s designee must approve the
terms and conditions of the settlement and authorize the attorney representing the United States to
consummate a settlement for the amount and upon the terms and conditions agreed upon by the
parties, as set forth in this Stipulation.

b. The parties must agree in writing to the terms, conditions, and requirements
of this Stipulation. The parties stipulate and agree that the Stipulation and the compromise
settlement are null and void in the event the parties cannot agree on the terms, conditions, and
requirements of this Stipulation. The terms, conditions, and requirements of this Stipulation are
not severable and the failure to agree, fulfill, or comply with any term, condition, or requirement
renders the entire Stipulation and the compromise settlement null and void. The parties must agree
to the terms, conditions, and requirements of this Stipulation before the United States Attorney’s
Office will seek settlement authority from the Attorney General or the Attorney General’s
designee.

c. John W. Stokes, III must be alive at the time the annuity contract described
in Paragraph 3.b. is purchased. In the event of the death of John W. Stokes, III prior to the annuity

contract is purchased, the entire Stipulation and compromise settlement are null and void.

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 10 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 11 of 17

d. Plaintiff must obtain a release and waiver of any claim or cause of action
(whether sounding in tort, contract, statute, or otherwise) that any alleged tortfeasor, if any, has or
may have in the future against the United States arising out of the subject matter of the above-
captioned action. This condition is for the benefit of the United States exclusively. The United
States will provide the form of Release and Waiver, or any changes to the form required by the
United States, to be used by Plaintiff in obtaining a Release and Waiver from any alleged
tortfeasor. Before the United States Attorney’s Office will seek settlement authority from the
Attorney General or the Attorney General’s designee, Plaintiff must provide the United States with
either (i) all such releases and waivers required by this Paragraph 5.f., or (ii) a written
representation by Plaintiffs attorney stating that, after a diligent search of counsel’s law firms’
records and files, including expert and consultant reports, and of Plaintiff's records and files,
Plaintiff and his attorney are unaware of any such potential tortfeasor.

e. The United States District Court for the Northern District of New York must
dismiss this action in its entirety with prejudice, with each side bearing its own costs, expenses,
and fees, and with the District Court not retaining jurisdiction over the above-captioned action,
this settlement, or the United States.

6. The parties agree that this Stipulation, including all the terms and conditions of this
compromise settlement and any additional agreements relating thereto, may be made public in

their entirety, and Plaintiff expressly consents to such release and disclosure pursuant to 5 U.S.C.

§ 552a(b).

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 11 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 12 of 17

7. Plaintiff shall be solely responsible for full compliance with all applicable Federal,
state, and local tax requirements. Plaintiff executes this Stipulation without reliance upon any
representation by the United States as to tax consequences, and Plaintiff agrees that he is
responsible for the payment of all taxes that may be associated with this settlement. Further,
nothing in this Stipulation waives or modifies Federal, state, or local laws pertaining to taxes,
offsets, levies, and liens that may apply to this Stipulation or the Settlement Amount proceeds.
Plaintiff executes this Stipulation without reliance on any representation by the United States as to
the application of any such law. Plaintiff, on behalf of himself and his guardians, heirs, executors,
administrators, assigns, subrogees, predecessors in interest, and successors in interest, understand
and agree that this transaction may be reported to the Internal Revenue Service and other
government agencies in the ordinary course of the business of the United States and may be subject
to offset pursuant to the Treasury Offset Program.

8. Plaintiff represents that he has read, reviewed and understand this Stipulation, and
that he is fully authorized to enter into the terms and conditions of this agreement and that they
agree to be bound thereby. Plaintiff further acknowledges that he enters into this Stipulation freely
and voluntarily. Plaintiff further acknowledges that he has had sufficient opportunity to discuss
this Stipulation with his attorney, who has explained the documents to Plaintiff and that Plaintiff
understands all of the terms and conditions of this Stipulation.

9. It is contemplated that this Stipulation may be executed in several counterparts,
with a separate signature page for each party. All such counterparts and signature pages, together,
shall be deemed to be one document.

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY

August 19, 2020

Page 12 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 13 of 17

WHEREAS, the parties accept the terms of this Stipulation for Compromise Settlement

and Release as of the dates written below:

Executed this_25th day of_January_, 2021

ANTOINETTE T. BACON
Acting United States Attorney

Bbc
By:

Karen Folster Lesperance
Assistant United States Attorney
Bar Roll No. 514108

 

 

 

 

 

GRANFT-CIAQUITH
United-States Attemey
By
Mary E_Langen
: red
Bar Rel Ne-5189H
Executed this day of , 2020.
POWERS & SANTOLA, LLP
By:

 

Laura M. Jordan, Esq.
Attorney for Plaintiff
Bar Roll No.: 512419

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 13 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 14 of 17

WHEREAS, the parties accept the terms of this Stipulation for Compromise Settlement

and Release as of the dates written below:

Executed this day of. , 2020.

GRANT C. JAQUITH
United States Attorney

 

Mary E. Langan
Assistant United States Attorney
Bar Roll No. 518971

yh
Executed this_] day of Septes MAUL 2020.

POWERS & SANTOLA, LLP

By: ee Zf D>
~ Laura an, Esq.

Attomey for Plaintiff
Bar Roll No.: 512419

 

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 13 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 15 of 17

pr
Executed this 4 day of Septer's/2020.

 

 

dbp ortes.

\ = Ill
Plaintiff

SO ORDERED:

 

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 14 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 16 of 17

th
Executed this 4 day of Se pleul-~5020,
STRUCTURED SETTLEMENT BROKERAGE COMPANY
JMW SETTLEMENTS, LLC (HEREINAFTER “COMPANY”)

I, the undersigned, am duly authorized to sign this Stipulation on behalf of the Company
and have furnished written proof thereof to the United States. I also declare under penalty of
perjury that the Company and its employees, agents, and structured settlement annuity brokers
are covered by an Errors and Omission insurance policy and a fidelity bond or equivalent
insurance coverage, and have furnished to the United States a certificate or proof of insurance for
such policies. By signing this Stipulation, I agree that the Company will accept the Annuity
Premium Amount. I further agrec that, within five business days of receipt of the Annuity
Premium Amount, the Company will (1) disburse the Annuity Premium Amount to an annuity
company(ies), rated at least A by A.M. Best rating service, for the purchase the annuity
contract(s) described above in Paragraph 3.b of this Stipulation, and (2) provide to the parties
written proof that the Annuity Premium Amount has been accepted by said annuity
company(ies).

I declare under penalty of perjury that the foregoing is true and correct. 28 U.S.C. §
1746.

py: _ Wout SS Pdh

Mark S. Feldheim
On behalf of the Company

 

Stokes v. United States
1:18-ev-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 15 of 16
Case 1:18-cv-01445-DNH-DJS Document 34 Filed 02/03/21 Page 17 of 17

Executed tis day of wepde whew 2020.

STRUCTURED SETTLEMENT ANNUITY BROKER
Mark S. Feldheim (HEREINAFTER “BROKER”)

I, the undersigned Broker, declare that I currently meet the minimum qualifications set
forth in 28 CFR § 50.24 to provide structured settlement annuity brokerage services to the United
States and that I am currently covered by an Errors and Omissions insurance policy and a fidelity
bond or equivalent insurance coverage, and have furnished to the United States a certificate or
proof of insurance for such policies. By signing this Stipulation, | agree that the application for
any annuity contract and the annuity contract issued by the annuity company will comply with
the terms and conditions of Paragraph 3.b of this Stipulation.

I declare under penalty of perjury that the foregoing is true and correct. 28 U.S.C. §
1746.

Mek  e0\—-

Mark S. Feldheim
Structured Settlement Annuity Broker

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
NDNY
August 19, 2020
Page 16 of 16
